PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/756500
Filing Date: 09/01/2015
Appellant(s): QIN et al.

__________________
Yonglin Liu
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 3/14/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.) Claims 1-5, 12, 16-17 and  27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796)  in view of  Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates”.
 	B.) Claims  1, 12, 13, 16 and  17 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17 and 27-30 above, and further in view of Pruss et al. (WO 1996040033).
C.) Claims 1, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17,  and 27-29 above, and further in view of Vermeulen et al. (US Patent 5,872,104).
D.) Claims 1, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378),  Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17,  and 27-29 above, and further in view of Sorg et al. (US 20100331997).
E.) Claims 1, 13, 24 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796),  Park et al. (US 2016/0158378), Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17, and 27-29 above, and further in view of Vermeulen et al. (US Patent 5,872,104)  and Ugqu “Effect of calcium buffers (EGTA and NTA) on the responses of the rat tail artery”. 
F.) Claims 1, 18 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Eggink et al. (US Patent 9,155,796), Park et al. (US 2016/0158378) Lin et al. “Thiol-norbornene photoclick hydrogels for tissue engineering applications”  and Tang et al. “Click reactions: a versatile toolbox for the synthesis of peptide-conjugates” as applied to claims  1-5, 12, 16-17, 19 and 27-29 above, and further in view of Heimbach et al. (US 2012/0149694).


WITHDRAWN REJECTIONS
No rejections are withdrawn. 
(2) Response to Argument
Rejections A.), B.), C.), D.) E.) and F.)
	Appellant argues that Eggink et al. does not teach anything about thrombin receptor activating peptide or that the thrombin receptor activating agent has a thrombin receptor binding activity. Appellant further argues that 	Eggink et al.  does not teach how to covalently bond a thrombin receptor activating agent to its hydrogels. In view of Eggink’s teachings, the skilled artisan without hindsight would not have been motivated to modify Eggink’s hydrogels to include a thrombin receptor activating agent covalently bound to its hydrogels. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because Eggink et al. is concerned with covalent linking of pharmacologically-active agents (which include hemostatic agents) and polypeptides to hydrogels. Eggink et al. defines that polypeptides refers to short polypeptides. While thrombin receptor activating agent is not explicitly disclosed, Park et al. disclose physiologically active polypeptide selected from thrombin receptor activating peptide (TRAP) (abstract, para 0016, 0053 and claim 4). Park et al. discloses the physiologically active polypeptide monomer is covalently linked via a non-peptidyl linker to the immunoglobulin Fc fragment where the non-peptidyl linker may be polyvinyl alcohol or polysaccharides (paras 0018,  0042, 0044 and 0079). Thus, Park et al. disclose covalent linkage of TRAP via polymer such as polyvinylalcohol (PVA).Lin et al. and Tang et al. show Thiol-norbornene hydrogels (i.e., the same process in the Declaration alleged to retain activity) is known to be used for preservation of activity specifically in proteins that are more susceptible to denaturation and loss of bioactivity during conjugation reactions where the bioactivity of peptides is preserved as long as the primary sequence is not disturbed. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Eggink et al. alone was not relied upon to address the TRAP but rather by the totality of the combined teachings of  Eggink et al., Park et al.,  Lin et al. and Tang et al. 
	Appellants argue that Eggink et al. discloses chemically coupling polypeptides to N-terminus which shown by the Declaration is non-specific, prone to side reaction, usually leading to deactivation of peptides. Appellants further argue that Eggink et al. did not show how to covalently bond thrombin receptor activating agents to its hydrogels. Appellants also argue that the Declaration concludes that Eggink et al. would not lead to the claimed hemostatic material having a thrombin receptor activating agent covalently immobilized on a biocompatible matrix. Appellants finally argue that the skilled artisan without hindsight would have no reasonable expectation of success in arriving at the claimed hemostatic material as required by claim 1. 
In response, the Examiner respectfully submits that these argument are not found persuasive because Eggink et al. is concerned with covalent linking of polypeptides to hydrogels and is not limited to traditional chemical coupling. It would be well within one of ordinary skill in the art to use thiol-norbornene reactions for covalent couplings of polypeptides to hydrogel polymers in view of the combined teachings of Lin et al., Tang et al. and Park et al. which disclose covalent linkage of TRAP via polymers such as PVA and that covalent linkage of the peptides by photo-click conjugation is within one of ordinary skill in the art as it was recognized that the function of the polypeptide is retained. Appellants are arguing the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Appellants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See /n re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Eggink et al. disclose covalently coupling polypeptides to hydrogels (e.g. PVA) and disclose inclusion of pharmacologically active agents that are hemostatic agents and Park et al. disclose covalent linkage of TRAP via polymer such as PVA. Covalent coupling of the peptides by photo-click conjugation in order to retain activity is known to one of ordinary skill in the art as is recognized by the combined teachings of Lin et al. and Tang et al. that the function of the polypeptide and proteins, which are more sensitive and susceptible to degradation, is retained.
Appellants argue that Park et al. discloses a conjugate having an increased serum in vivo half-life by an immunoglobulin Fc fragment to a physiologically active peptide and neither discloses nor suggests how its physiologically active polypeptide can be linked to a hydrogel in Eggink et al., let alone exhibiting thrombin receptor binding activity after covalent coupling to the hydrogel. Appellant argues that the Declaration notes that Park et al. did not show how its physiologically active polypeptide (e.g., TRAP) could be linked to a hydrogel in Eggink et al. 
In response, the Examiner respectfully submits that Appellants are arguing limitations that are not claimed. It is not necessary that Park et al. disclose how to link the polypeptide to the hydrogel (i.e., by using the same process in the Declaration) since claim 1 is not drawn to methods of manufacturing or even to a product by process. The  test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings disclose covalent linkage of TRAP to PVA using known methods (i.e., thiol-norbornene) to preserve activity. There is no evidence on record that classic methods to covalently link peptides such as TRAP using PVA would lead to complete loss of activity of the TRAP. The evidence provided shows using PEG when the art discloses PVA. The evidence does not compare the classic coupling techniques with using PVA. 
Appellants further argue that Lin et al. and Tang et al. did not disclose any thrombin receptor activating agent having a thrombin receptor binding activity after covalent coupling to a biocompatible and biodegradable matrix. Lin et al. shows that bicysteine peptide can be used in crosslinkers in thiol-norbornene hydrogels. Lin et al. fails to disclose any thiol-norbornene  hydrogels including a TRAP or any thrombin receptor activating agent having a thrombin receptor binding activity after covalent coupling to its thiol-norbornene hydrogel. Appellants argue that typical TRAP does not include a cysteines at both its ends (i.e., a bicysteine peptide or a di-thiol peptide). The skilled artisan without hindsight would not be motivated to couple any thrombin receptor activating agent to Lin’s thiol-norbornene hydrogel, let alone retaining its thrombin receptor binding activity. Lin et al. does not disclose how to modify a typical thrombin receptor activating agent such as TRAP to include cysteines at its both ends. 
Appellants further argue that Tang fails to disclose anything on how to modify a typical thrombin receptor activating agent such as TRAP to include cysteines at both its ends. Appellants also argue the Examiner used impermissible hindsight. 
In response, these arguments are not found persuasive because Tang et al. disclose peptide conjugates with polymers and different methods to introduce functional groups for “click” reactions to peptides (last paragraph bottom right of page 7014). Thus, these peptides get the functional group added just like the TRAP of the instant invention does. Tang et al. disclose different types of click reactions have been applied to synthesize peptide-conjugates which include thiol-ene reaction and thio-michal addition. The reference says peptides with a thiol group were prepared by coupling with cysteine. The instant specification discloses photo-click conjugation of cysteine-containing TRAP6 onto PVA norbornene (page 11 last paragraph).  Tang et al. disclose the thiol-ene reaction has been widely applied in the synthesis of peptide-functionalized conjugates (peptide-conjugates synthesized by thiol-ene reactions). A hydrogel conjugated with a bioactive peptide via thiol-ene reaction post-functionalization is disclosed. Lin et al. disclose thiol-norbornene hydrogels are ideal for controlled protein delivery because of preservation of activity. Cysteine-containing peptides can be conjugated in thiol-norbornene hydrogels. The instant specification discloses that preferably, the thrombin receptor activating agent is modified with peptide sequences that are engineered with biorthogonal groups, especially with a cysteine moiety with an SH group (page 12, 2nd full paragraph). This is the same method as disclosed by the combined teachings of Tang et al. and Lin et al. in order to preserve activity. Lin et al disclose thiol-norbornene hydrogels are ideal for controlled protein delivery because of preservation of activity. Conjugation of peptides (which would include TRAP) using photo-click chemistry was well known to one of ordinary skill in the art for preservation of activity. Appellants argue that the references did not use TRAP however, TRAP is a peptide and in view of the combined teachings it would have been well within one of ordinary skill in the art to use the peptide TRAP and expect that the thrombin receptor binding activity would be preserved especially in view of Tang et al., and Lin et al. disclosing this feature of preservation of activity using the same method as the instant application.
	Appellants argue that Pruss et al., Vermeulen et al., Sorg et al., Ugqu and Heimbach et al., do not disclose a thrombin receptor activating agent that has thrombin receptor binding activity after covalent coupling to a biocompatible and biodegradable matrix. Appellant argues that these references did not show how to covalently couple a thrombin receptor activating agent to a matrix such that the agent has a thrombin receptor binding activity after covalent coupling. 
	In response, this argument is not found persuasive for the same reasons as discussed above with regards to Eggink et al. 
	Appellants argue that FIGS. 8A and 8B of the specification show that when TRAP6 was conjugated to PEG10K, the resulting PEG-TRAP 6 conjugates fail to retain the bioactivity of TRAP6. Thus the skilled artisan would have no reasonable expectation of success in arriving at the claimed hemostatic material, which exhibits thrombin receptor binding activity after covalent coupling to a matrix. 
Appellants argue that the experimental examples in the specification have demonstrated unexpected result with respect to the recited thrombin receptor activating agent that has a thrombin receptor binding activity after covalent coupling to a biocompatible and biodegradable matrix. 
Appellants argue that traditional techniques to covalently couple thrombin receptor activating agents to a solid support resulted in loss of activity. A usage of conventional binding techniques to covalently couple C-or N-terminus of thrombin receptor activating agents according the present invention usually results in the loss of the bioactivity of the thrombin receptor activating agents. Appellants argue as set forth in the Declaration, the examples of the specification provide evidence showing surprising an unexpected  properties of the claimed hemostatic material. Fig. 8A and 8B include experimental results comparing the hemostatic material of the present invention (PVA-TRAP 6) with polyethylene glycol based polymer with TRAP6. Appellants argue that PVA-TRAP6 conjugates prepared by photo click conjugation could still significantly shorten the CT and CFT showing the bioactivity of TRAP6 is retained. 
	Appellants argue that the Declaration also provided additional evidence of previous experiments showing that the use of traditional techniques to covalently couple a biomolecule to a solid support often led to loss of activity of the biomolecule. PVA-TRAP6 conjugates of the present invention based on thiol-norbornene photo-click conjugation can retain almost the full bio-functionality of the TRAP6 peptide.
In response, the Examiner respectfully submits that Appellants are arguing limitations that are not claimed in claim 1. Claim 1 does not recite a product by process limitation and thus covalent linkage through thiol-norbornene photo-click conjugation to retain activity is not a limitation required by the claims. Claim 1 merely states that the thrombin receptor activating agent has a thrombin receptor binding activity after covalent coupling to the biocompatible and biodegradable matrix. Appellants have not demonstrated that traditional techniques lead to complete loss of the thrombin receptor binding activity. The data presented in FIGS. 8A and 8B do not show complete loss of thrombin receptor binding activity of TRAP6 but rather a reduced binding activity in comparison to TRAP 6 alone or the TRAP6-PVA using thiol-norbornene photo-click conjugation. Claim 1 does not recite how much activity is retained just that there is binding activity after covalent coupling which does occur after traditional coupling techniques just to a less of a degree of activity as shown by the Declaration. Even if there is some loss of function, there would still be some activity. 
With regards to the unexpected results and the Declaration, the Examiner notes that the Declaration is not commensurate in scope with claim 1. Claim 1 does not require the method of reaction as alleged (i.e., thiol-norbornene photo-click chemistry) to retain activity. Claim 1 does not recite how much activity is retained just that there is binding activity after covalent coupling which does occur after traditional coupling techniques just to a less of a degree of activity as shown by the Declaration. Appellants have only shown TRAP-6 to PVA using special covalent coupling method and claim 1 is to any biocompatible matrix and TRAP. Furthermore, with regards to alleging that the Declaration showed that classic coupling methods do not retain activity but the thiol-norbornene photo-click chemistry retained the activity, the Examiner notes that Appellants showed this in regards to comparing two different compositions, the PEG versus PVA and did not show the traditional coupling techniques using PVA-TRAP 6. Appellants did not show using classic coupling methods with PVA but only showed using the thiol-norbornene photo-click chemistry with the PVA. Furthermore, the combined teachings of Tan et al. and Lin et al. disclose retaining activity using thiol-norbornene photo click conjugation methods and coupling peptides with cysteine thus these references recognize using the same method as Appellants to achieve the same advantage which is retained activity. 
Appellants argue that Vermeulen et al. and the other cited references alone or in combination fail to disclose or suggest a thrombin receptor activating agent that has thrombin receptor binding activity after covalent coupling to a biodegradable and biocompatible matrix. Appellants also argue hindsight. 
In response, this argument is not found persuasive because Appellants are arguing the references individually and for the same stated reasons as discussed supra with Eggink et al. 
Appellants argue with regards to attacking the references individually, that it is not applicable to the present invention however, the Examiner disagrees as it was stated that Eggink et al. didn’t teach TRAP covalently liked however, the rejections were not based solely on Eggink et al.  but the combined teachings of Eggink et al., Park et al., Lin et al. and Tang et al. Appellant argued that each individual reference does not teach or recognize all the features as claimed but if that were so, then there would be a 35 U.S.C 102 anticipation rejection that would be made and the rejection of record is not based on 35 U.S.C 102 anticipation but is instead a 35 U.S.C 103  rejection. As an additional note, the Examiner recognizes that claim 30 is a mere duplicate of claim 29 and thus an objection to claim 30 should have been made since it is a duplicate claim. 
For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
	/Danah Al-Awadi/
Primary Examiner, Art Unit 1615

Conferees:
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615  

/BETHANY P BARHAM/           Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.